Citation Nr: 1443342	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  08-25 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico



THE ISSUES


1.  Entitlement to an evaluation in excess of 40 percent prior to April 15, 2014 and 50 percent beginning on that date for the service-connected lumbosacral spine fusion with internal fixation.

2.  Entitlement to service connection for bilateral hearing loss.  



ATTORNEY FOR THE BOARD


Y. Venters, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1979 to March 2006  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the RO that granted service connection and assigned an initial rating of 10 percent for lumbosacral spine fusion with internal fixation and residual scar and denied the claim of service connection for bilateral hearing loss disability.  

In a July 2014 decision, the RO assigned an increased initial rating of 40 percent for the service-connected lumbosacral spine fusion with internal fixation prior to April 15, 2006 and a 50 percent evaluation effective on that date; a separate 10 percent rating for service-connected residual surgical scar of the lumbar spine effective on April 1, 2006. 

The Veteran did not appeal the decision involving the residual surgical scar of the lumbar spine.  Therefore, a claim for increase for the residual surgical scar is not before the Board.

The increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the lumbosacral spine fusion with internal fixation disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 

The issue of bilateral hearing loss disability is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the entire appeal period, the service-connected lumbosacral spine fusion with internal fixation disability is shown to have been productive of a disability picture that more nearly approximated that of unfavorable ankylosis of the entire thoracolumbar spine. 

2.  The service connected back disability is not shown to be manifested by unfavorable ankyloses of the entire spine; nor are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months due to intervertebral disc disease demonstrated.  



CONCLUSION OF LAW

For the period of the appeal, the criteria for the assignment of an initial rating of 50 percent,, but not higher for service-connected lumbosacral spine fusion with internal fixation disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5241 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In a claim for increase, VCAA requires only generic notice as to the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in April 2011.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment, private medical treatment records, and examination reports.  His statements in support of his claims are also of record.

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  

The Board notes that in a letter written the day of the Veteran's examination in April 2014, he stated that he was concerned about the adequacy of the VA examination.  The Board finds that the examination was adequate, in that the examination was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed a thorough examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For these reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  38 C.F.R. § 3.159(c).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.

Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013). 

If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. 

The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the AOJ has assigned staged ratings.  In this case, the Board finds that a uniform evaluation is warranted. 

The regulations provide a General Rating Formula for Disease and Injuries of the Spine that is applicable to Coded 5235 to 5243 unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The RO rated the Veteran's lumbosacral spine fusion with internal fixation disability pursuant to Diagnostic 5241 (spinal fusion).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected, a 20 percent rating is warranted if there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5241. 

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or, where there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id. 

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

The service treatment records showed that the Veteran underwent a surgical fusion of the lumbar spine in March 2005.  

The X-ray studies from the VA examination in July 2006 showed that the Veteran has a lumbar spine fusion.  The examiner found that the range of motion of the thoracolumbar spine was that of forward flexion was performed to 95 degrees, extension performed to 23 degrees, right lateral flexion performed to 15 degrees, left lateral flexion performed to 22 degrees, right and left lateral rotation performed to 20 degrees.  No pain was noted during range of motion test, and no additional pain, fatigue, weakness or incoordination was noted with repetition.  

A VA examination in May 2011 showed that the Veteran was diagnosed with lumbosacral spine fusion with internal fixation.  The examiner reported that the Veteran had decreased mobility; problems with lifting and carrying; difficulty reaching; lack of stamina; weakness or fatigue; decreased strength; and pain. 

The examiner found that the range of motion of the thoracolumbar spine was that of forward flexion performed to 65 degrees, extension performed to 20 degrees, right lateral flexion performed to 30 degrees, left lateral flexion performed to 30 degrees, right lateral rotation performed to 20 degrees and left lateral rotation performed to 25 degrees.  

The examiner noted that there was favorable ankylosis of part of the thoracolumbar spine.  The Veteran denied flare ups and reported no incapacitating episodes.

The VA examination in April 2014 showed that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine.  The examiner found that the forward flexion of the thoracolumbar spine was performed to 30 degrees.  The Veteran indicated that he experienced pain and flair ups.  The examiner noted that the Veteran had intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

In statements provided by the Veteran and his wife in April 2014, they indicated that his back still went out on him all the time, rendering him bedridden due to the pain and spasm.  They assert that his disability prevents him from being able to participate in daily activities with his family.

On this record, the Board finds that an evaluation of 50 percent for the service-connected lumbosacral spine fusion with internal fixation disability is warranted for the entire period of the appeal.  The disability picture is shown to more closely resemble that of unfavorable ankylosis of the entire thoracolumbar spine for this time. 

The April 2014 examination in this case was predicated on a thorough examination and fully addressed the rating criteria that were relevant to rating the disability.   

Notably, the April 2014 examination showed a finding that were deemed to have been consistent with unfavorable ankylosis of the entire thoracolumbar spine.  

To the extent that service-connected disability picture is not shown to have worsening following the surgical fusion during the course of the appeal, the Board finds that the 50 percent rating should be assigned effective from date the Veteran was discharged from service.   

Given the extent of the demonstrated functional loss and taking into account the lay assertions regarding weakness and pain, a 50 percent rating is warranted for period indicated.   

However, on this record, a higher rating is not for application in this case.  

In reaching this conclusion, it is noted that the Veteran describes frequent flare-ups and is shown to have intervertebral disc syndrome (IVDS) with incapacitating episodes as defined by regulation.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  However, the evidence shows that the Veteran has had a total duration of at least four weeks but less than six weeks of incapacitating episodes during the past 12 months due to intervertebral disc syndrome (IVDS).  

Thus, on this record, the service-connected lumbosacral spine fusion with internal fixation disability picture is not shown to be productive of at least 6 weeks of incapacitating episodes during the past 12 months due to IVDS to warrant the assignment of a rating higher than 50 percent in this case.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2013).  

Moreover, given the extent of the service-connected disability, a higher rating is not assignable on the basis of unfavorable ankylosis of the entire spine.  


Extraschedular Considerations

In reaching this decision, the Board has also considered whether this case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The manifestations of the lumbosacral spine fusion with internal fixation disability are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address the Veteran's unfavorable ankylosis of the entire spine.  

Accordingly, referral for consideration of an extraschedular rating is not indicated.  See Thun, 22 Vet. App. at 115-16.



ORDER

An initial rating of 50 percent, but no higher for the service-connected lumbosacral spine fusion with internal fixation disability for the period of the appeal is granted, subject to the regulation governing the payment of VA monetary benefits.


REMAND

A careful review of the claims file shows that additional development is necessary for the claim of service connection for bilateral hearing loss disability.  

The Veteran asserts that his current hearing loss disability is due to his exposure to increased and harmful noise levels during his extensive period of active service.  

The Veteran notes that he failed multiple hearing tests.  The service treatment records show numerous hearing tests depicting hearing loss in some puretone thresholds.  

Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 C.F.R. § 3.385).  Thus, a VA examination is needed.

The RO should obtain any additional relevant records of VA or private medical treatment that have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to obtain copies of any outstanding records referable to VA treatment rendered the Veteran for the claimed hearing loss.  

The AOJ should also notify the Veteran that he may submit medical evidence or treatment records to support his claim.

2.  Next, the AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed bilateral hearing loss.

The claims file should be made available to the VA examiner for review.  All indicated tests should be performed and all findings should be reported in detail.

The VA examiner should elicit from the Veteran and record a complete history referable to the claimed bilateral hearing loss, to include any lay assertions linking the onset of any hearing loss to an event or incident of service.

After reviewing the entire record and examining the Veteran, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not that he has a bilateral hearing loss disability that had its clinical onset during service or otherwise was due to the exposure of hazardous noise levels or another event or incident of that extensive service. 

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


